DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-6, filed 02/03/2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 11/18/2020 have been withdrawn. 

Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the examiner respectfully disagrees. As cited from US 20190120643 Schmell et al., Para. 0039, Para. 0047 (emphasis added): “Shown in FIG. 1 are components of a system for optimizing a rescue time or rescue route in the event of a manual or automatic emergency call.  Accordingly, a motor vehicle 10 comprises a control device in the form of a controller 12.  In response to a manual or automatic initiation of an emergency call, the controller 12 establishes a connection to a receiving device or receiver 14 of a central exchange 16 in the form of an emergency exchange or call center, for example, with a corresponding server and computing device 18”, “In the selection of destination 20, which is deemed to be the meeting point for the motor vehicle 10 and the rescue vehicle 24, the computing device 18 optimizes the routes 26, 28, 30, and 32 with regard to travel time.  The meeting point or destination 20 which requires the shortest total travel time becomes the destination selected by the computing device 18.  In this case, for example, the vehicle 10 can get to destination 20 faster along route 28, which is longer by distance traveled, than it takes to get to destination 22, which is closer, along the shorter route 26.  Likewise, the rescue vehicle 24 can get to destination 20 faster along route 32, which is longer by distance traveled, than it takes to get to destination 22, which is closer with regard to minimum possible travel time of the motor vehicle 10 and the rescue vehicle 24 or rescue team.” discloses an emergency vehicle management system that deploys emergency vehicle to requesting vehicle with minimum possible travel time by optimized routes, which suggests/ teaches that the emergency vehicle arrives within a predetermined arrival time with regard to the route selected.
The previous rejections still apply to claims 2-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schmell et al. (US 20190120643, hereinafter Schmell; already of record) in view of Wiz et al. (US 20190293434, hereinafter Wiz; already of record), and further in view of Okabe et al. (US 20170236415, hereinafter Okabe; already of record).
Regarding claim 1 (currently amended), Schmell teaches a vehicle management apparatus (See at least Schmell: Abstract, Fig. 1, elements 12, 16) comprising:
a communication unit configured to communicate with a vehicle… and to communicate with an emergency vehicle (See at least Schmell: Fig. 1; Para. 0039);
…
an emergency vehicle management unit configured to manage deployment of an emergency vehicle at a position so that the emergency vehicle can arrive in a route, on which the vehicle moves according to the travel plan, within a predetermined arrival time, based on information transmitted to the emergency vehicle management unit from the communication unit (See at least Schmell: Para. 0039; Para. 0043; Para. 0047).

…with lodging capability; 
a vehicle management control unit configured to create a travel plan based on information transmitted to the communication unit from a user terminal operated by a user, and manage travel of the vehicle; and…
However, in the same field of endeavor, Wiz teaches:
…with lodging capability (See at least Wiz: Para. 0024)…
	As lodging or recreational vehicle is a common activity for having different types of vehicle,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have lodging or recreational vehicle of Wiz and incorporate it into the vehicle management apparatus of Schmell since there are a finite number of identified, predictable potential solutions (i.e. having lodging capability or not have lodging capability) to the recognized need (having lodging capability of a vehicle) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (applying the apparatus on different types of vehicle).
Yet, Schmell in combination with Wiz does not explicitly teach:
a vehicle management control unit configured to create a travel plan based on information transmitted to the communication unit from a user terminal operated by a user, and manage travel of the vehicle; and…
However, in the same field of endeavor, Okabe teaches:
a vehicle management control unit configured to create a travel plan based on information transmitted to the communication unit from a user terminal operated by a user, and manage travel of the vehicle (See at least Okabe: Fig. 1, elements 10, 13, 21, Para. 0072; Para. 0073; Para. 0076); and…
(see at least Okabe: Para. 0002).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmell in view of Wiz, and further in view of Okabe as applied to claim 1 above, and further in view of Ogaz (US 20170213459, hereinafter Ogaz; already of record).
Regarding claim 2, Schmell in combination with Wiz and Okabe teaches the vehicle management apparatus according to claim 1.
Yet, Schmell in combination with Wiz and Okabe does not explicitly teach:
a user information storage unit configured to store user information regarding a user on the vehicle, wherein the user information includes information indicating whether the user is older than a predetermined age, or information indicating whether the user has a predetermined disease, injury, or chronic disease.
However, in the same field of endeavor, Ogaz teaches:
a user information storage unit configured to store user information regarding a user on the vehicle, wherein the user information includes information indicating whether the user is older than a predetermined age, or information indicating whether the user has a predetermined disease, injury, or chronic disease (See at least Ogaz: Fig. 3, elements 252, 320, Para. 0033).
	As having medical information is a common activity for increasing safety for the user,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have medical information of Ogaz and incorporate it into the vehicle management .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmell in view of Wiz, and further in view of Okabe as applied to claim 1 above, and further in view of Tremblay (US 20150149221, hereinafter Tremblay; already of record).
Regarding claim 3, Schmell in combination with Wiz and Okabe teaches the vehicle management apparatus according to claim 1.
Although, Schmell in combination with Wiz and Okabe teaches deploying the emergency vehicle, Schmell in combination with Wiz and Okabe does not explicitly teach:
a user information storage unit configured to store user information regarding a user on the vehicle, wherein the user information includes billing information regarding a charge for deploying the emergency vehicle.
However, in the same field of endeavor, Tremblay teaches:
a user information storage unit configured to store user information regarding a user on the vehicle, wherein the user information includes billing information regarding a charge for deploying the emergency vehicle (See at least Tremblay: Fig. 2, element 182, Para. 0028).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management apparatus of Schmell in combination with Wiz and Okabe, to incorporate billing information, as taught by Tremblay, for the benefit of saving time (see at least Tremblay: Para. 0006).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmell in view of Wiz, and further in view of Okabe and Ogaz as applied to claim 2 above, and further in view of Cronin et al. (US 20180203451, hereinafter Cronin; already of record).
Regarding claim 4, Schmell in combination with Wiz, Okabe and Ogaz teaches the vehicle management apparatus according to claim 2.
Yet, Schmell in combination with Wiz, Okabe and Ogaz does not explicitly teach:
the vehicle management control unit is configured to set the predetermined arrival time based on the user information.
However, in the same field of endeavor, Cronin teaches:
the vehicle management control unit is configured to set the predetermined arrival time based on the user information (See at least Cronin: Para. 0133).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management apparatus of Schmell in combination with Wiz, Okabe and Ogaz, to incorporate arrival time based on user information, as taught by Cronin, for the benefit of increasing driving or riding quality (see at least Cronin: Para. 0004; Para. 0006).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmell in view of Wiz, and further in view of Okabe and Tremblay as applied to claim 3 above, and further in view of Cronin.
Regarding claim 5, the claim(s) recite analogous limitations to claim(s) 4, above, and is therefore rejected on the same premise.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmell in view of Wiz, and further in view of Okabe as applied to claim 1 above, further in view of Quinteros (US 20160201633, hereinafter Quinteros; already of record), and further in view of Hodges et al. (US 20060278412, hereinafter Hodges; already of record).
Regarding claim 6, Schmell in combination with Wiz and Okabe teaches the vehicle management apparatus according to claim 1.
Yet, Schmell in combination with Wiz and Okabe does not explicitly teach:
the vehicle includes an engine and an electric motor as power sources, 
the vehicle management apparatus further comprises a peripheral situation judging unit configured to judge a situation of a peripheral area within a range of a predetermined distance from the vehicle, and 
the vehicle management control unit is configured to send a signal to prohibit use of the engine to the vehicle if the peripheral situation judging unit judges that fire has occurred in the peripheral area during use of the vehicle.
However, in the same field of endeavor, Quinteros teaches:
the vehicle includes an engine and an electric motor as power sources (See at least Quinteros: Para. 0028),
the vehicle management apparatus further comprises a peripheral situation judging unit configured to judge a situation of a peripheral area within a range of a predetermined distance from the vehicle (See at least Quinteros: Para. 0008; Para. 0026), and
the vehicle management control unit is configured to send a signal to prohibit use of the engine to the vehicle if the peripheral situation judging unit judges… during use of the vehicle (See at least Quinteros: Para. 0025).
(see at least Quinteros: Para. 0024).
Yet, Schmell in combination with Wiz, Okabe and Quinteros does not explicitly teach:
…that fire has occurred in the peripheral area…
However, in the same field of endeavor, Hodges teaches:
…that fire has occurred in the peripheral area… (See at least Hodges: Para. 0004; Para. 0006)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management apparatus of Schmell in combination with Wiz, Okabe and Quinteros, to incorporate the situation of fire, as taught by Hodges, for the benefit of increasing safety (see at least Hodges: Para. 0007; Para. 0011).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663            

/TYLER J LEE/Primary Examiner, Art Unit 3663